The testimony of the witness Thompson related to an alleged statement made by Ravenel, the defendant, in regard to paying for injury to Thompson's car, and not to any settlement of the plaintiff Gortz's claim against Ravenel. The testimony came out in response to a general question that was entirely proper. After it was out the only objection made was that "any conversation as to compromise is inadmissible." In that situation, I am unable to perceive any valid ground upon which the Court's action in striking out and instructing the jury to disregard the testimony may be pronounced error.